ORDER

PER CURIAM.
Georgetown Mortgage Profit Sharing Trust appeals the trial court’s judgment, entered upon a jury verdict in favor of Susan Lane for wrongful foreclosure. Lane cross-appeals, contending the trial *883court erred in refusing to award her prejudgment interest.
The evidence sufficiently supports the jury’s verdict. No error of law appears. An extended opinion would have no prece-dential value. The parties have been furnished with a memorandum setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).